 

Exhibit 10.1

 

January 17, 2008

 

 

Mr. George de Urioste
[Address]

 

Dear George,

 

It is our pleasure to offer you the position of Interim Chief Financial Officer
with Marvell Technology Group, Ltd. (“the Company”), at a salary of 64,000 USD
per month for six months. In addition, in your first paycheck after beginning
employment you will be paid a sign-on bonus of 50,000 USD, less applicable
withholdings.  This sign-on bonus will be subject to repayment as described
below.  You will report directly to Sehat Sutardja.

 

You will be recommended for a restricted stock unit award with respect to 25,000
shares of Common Stock of Marvell (the “Award”), subject to federal and state
securities law restrictions.  The Award shall be effective on the date Marvell’s
stock option committee meets to approve the Award, and shall vest at the rate of
50% after three months of employment with the Company and 1/6th after the
completion of each additional month of employment with the Company thereafter
over the next three (3) months.  The Award will be subject to your return to the
Company of a completed, signed Restricted Stock Unit Agreement.

 

Should Marvell hire a non-interim CFO prior to the end of the six-month period,
for the remainder of the six-month period you will be assigned tasks appropriate
for your background and qualifications at the discretion of the CEO and
non-interim CFO.  Should your employment with Marvell be terminated for cause
(as defined on Attachment A), you will receive no further cash payments, your
Award vesting will cease on your termination date and you will forfeit all
rights to any portion of the Award that was unvested on your termination date. 
Should your employment with Marvell be terminated by the Company without cause,
you will be paid, within thirty days of your termination date, a lump sum
payment equal to any unpaid cash payments that would have been made to you
during the six-month employment period and you will not be required to work
further.  In addition, any remaining unvested portion of the Award will vest on
your termination date.  However, should you decide to voluntarily terminate your
employment, you will receive no further cash payments, your Award vesting will
cease on your termination date and you will forfeit all rights to any portion of
the Award that was unvested on your termination date.

 

Should you chose to terminate your employment, or should your employment be
terminated for cause, prior to the end of the six-month period, you will be
required to repay a percentage of your sign-on bonus equal to the percentage of
the Award that is forfeited upon the termination of your employment.

 

In addition, the Company shall provide you with an indemnification agreement. 
The form of Indemnification Agreement attached hereto as Attachment B will be
submitted to the Company’s Board of Directors for approval.

 

In accordance with the Immigration Reform and Control Act of 1986, it will be
necessary for you to submit documents to Human Resources evidencing both your
employment authorization and identity within three (3) business days of your
date of hire.  Acceptable documents include, but are not limited to:

 

 

--------------------------------------------------------------------------------


 

·                  A valid driver’s license and social security card, or

 

·                  A passport (current or expired), and

 

·                  Immigration and Naturalization Service documents (if
applicable).

 

During your employment, you will be subject to all employment policies the
Company has or adopts.

 

Please note your offer is contingent upon:

 

·                  Successful completion of a routine background investigation
and reference checks;

 

·                  The Company’s receipt of a signed Confidential Information
and Invention Assignment Agreement from you; and

 

·                  Completion of visa and license requirements, if applicable,
as set forth above.

 

Marvell Semiconductor, Inc. is an exciting company whose mission is to be the
leading provider of high performance and high value-added mixed-signal
integrated circuits for the computer, storage, communications and multimedia
markets.  We look forward to your acceptance as we believe you will be an
important addition to our team in achieving our near and long term objectives.

 

This letter (if accepted) and Attachments A and B constitute the entire
agreement between you and the Company regarding the terms of your employment,
and supersedes any prior representations or agreements, whether written or oral,
concerning the terms of your employment.  This letter may not be modified or
amended except by a signed written agreement signed by the Chief Executive
Officer of the Company.

 

To accept this offer, please sign below and return the letter to your recruiter,
Alice Young. This offer expires one (1) week from the date of this letter.  The
other copy of this letter is for your records.

 

Sincerely,

 

/s/ Sehat Sutardja

Sehat Sutardja
President and Chief Executive Officer

 

Attachment A — Definition of Cause

 

Attachment B — Form of Indemnification Agreement

 

 

 

Accepted By:

 

 

/s/   George de Urioste

 

January 22, 2008

 

January 23, 2008

George de Urioste

 

Date Signed

 

Start Date

 

 

--------------------------------------------------------------------------------


 

Attachment A

 

Definition of Cause

 

 

For purposes of this letter, “cause” will mean:

 


(I)             YOUR WILLFUL AND CONTINUED FAILURE TO PERFORM THE DUTIES AND
RESPONSIBILITIES OF YOUR POSITION AFTER YOU HAVE BEEN DELIVERED A WRITTEN DEMAND
FOR PERFORMANCE FROM THE COMPANY’S CHIEF EXECUTIVE OFFICER WHICH DESCRIBES THE
BASIS FOR HIS BELIEF THAT YOU HAVE NOT SUBSTANTIALLY PERFORMED YOUR DUTIES AND
PROVIDES YOU WITH THIRTY (30) DAYS TO TAKE CORRECTIVE ACTION;

 


(II)          ANY ACT OF PERSONAL DISHONESTY TAKEN BY YOU IN CONNECTION WITH
YOUR RESPONSIBILITIES AS AN EMPLOYEE OF THE COMPANY WITH THE INTENTION OR
REASONABLE EXPECTATION THAT SUCH ACTION MAY RESULT IN YOUR SUBSTANTIAL PERSONAL
ENRICHMENT;

 


(III)       YOUR CONVICTION OF, OR PLEA OF NOLO CONTENDERE TO, A FELONY THAT THE
BOARD REASONABLY BELIEVES HAS HAD OR WILL HAVE A MATERIAL DETRIMENTAL EFFECT ON
THE COMPANY’S REPUTATION OR BUSINESS;

 


(IV)      A BREACH OF ANY FIDUCIARY DUTY OWED TO THE COMPANY BY YOU THAT HAS A
MATERIAL DETRIMENTAL EFFECT ON THE COMPANY’S REPUTATION OR BUSINESS;

 


(V)         YOU BEING FOUND LIABLE IN ANY SECURITIES AND EXCHANGE COMMISSION OR
OTHER CIVIL OR CRIMINAL SECURITIES LAW ACTION OR ENTERING ANY CEASE AND DESIST
ORDER WITH RESPECT TO SUCH ACTION (REGARDLESS OF WHETHER OR NOT YOU ADMIT OR
DENY LIABILITY);

 


(VI)      YOU (A) OBSTRUCTING OR IMPEDING; (B) ENDEAVORING TO INFLUENCE,
OBSTRUCT OR IMPEDE, OR (C) FAILING TO MATERIALLY COOPERATE WITH, ANY
INVESTIGATION AUTHORIZED BY THE BOARD OR ANY GOVERNMENTAL OR SELF-REGULATORY
ENTITY (AN “INVESTIGATION”).  HOWEVER, YOUR FAILURE TO WAIVE ATTORNEY-CLIENT
PRIVILEGE RELATING TO COMMUNICATIONS WITH YOUR OWN ATTORNEY IN CONNECTION WITH
AN INVESTIGATION WILL NOT CONSTITUTE “CAUSE”; OR

 


(VII)   YOUR DISQUALIFICATION OR BAR BY ANY GOVERNMENTAL OR SELF-REGULATORY
AUTHORITY FROM SERVING IN THE CAPACITY CONTEMPLATED BY THIS LETTER OR YOUR LOSS
OF ANY GOVERNMENTAL OR SELF-REGULATORY LICENSE THAT IS REASONABLY NECESSARY FOR
YOU TO PERFORM YOUR RESPONSIBILITIES TO THE COMPANY UNDER THIS LETTER, IF
(A) THE DISQUALIFICATION, BAR OR LOSS CONTINUES FOR MORE THAN THIRTY (30) DAYS,
AND (B) DURING THAT PERIOD THE COMPANY USES ITS GOOD FAITH EFFORTS TO CAUSE THE
DISQUALIFICATION OR BAR TO BE LIFTED OR THE LICENSE REPLACED.

 

 

--------------------------------------------------------------------------------


 

Attachment B

 

Form of Indemnification Agreement

 

 

--------------------------------------------------------------------------------